DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 72, 74-85, and 88-93 are currently pending. The previous 112 rejection has been withdrawn due to the cancelation of the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 72, 74-75, 77-81, 83, 86, 88, and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Cross et al. US Publication 2008/0288026 (hereinafter Cross) in view of Fan et al. US Publication 2005/0009381 (hereinafter Fan).
Regarding claims 72 and 74, Cross discloses a multi-electrode patch for abdominal detection of maternal and/or fetal electrophysiological signals ([0002] and is fully capable of being placed anywhere on the body), the patch comprising: a flexible substrate interconnecting a plurality of electrodes (element 22, at Figure 15 with electrodes 28, see also [0040]-[0041]); and a module unit connected to the flexible substrate and configured to removably engage an electronic readout device for detecting a maternal and/or fetal electrophysiological signal from the electrodes (element 38 shown in Figures 14-15 which connects to readout device 10); wherein the module unit comprises a mechanical module unit for removable mechanical engagement with a housing of the readout device (near element 120, Figures 14-15 which engages a readout device at 10, see Figure 15), and an electrical module unit comprising at least one resiliently deformable contact for making an electrical connection from the electrodes to the readout device (element 140 of Figure 14 which are conductive polymer contacts [0061]).
Cross additionally discloses that the at least one resiliently deformable contact is configured to contact a corresponding connection on the housing of the readout device when the module unit is fully engaged with the housing of the readout device (Figure 15 contacts 50 which interfaces with the contacts on element 42 at 140), however they are not explicitly mentioned as being spring-loaded. Cross does however in the same embodiment mentions that the contacts 50 (mated to and opposite 140) can be made of leaf springs or pins (which are considered spring loaded contacts, at [0058]). 
Cross details that the spring-loaded contacts at 50 as per [0058] can be either originating from the module unit or the readout device (which details they can be recessed or protruding as pre previously mentioned [0061]), which reasonably suggests that the contacts at 140 of Figure 14 can protrude into the readout device at 52 to contact recessed contacts at 50, otherwise they would not make contact defeating the purpose of having them (clarification). Given there are only three finite options for a set of mated contacts the skilled artisan before the effective filing date would have found the claimed arrangement obvious as they would have yielded predictable results of establishing electrical connection between the electrodes and the readout device for the processing of the ECG signals. 
The two sets of mated contacts 50 and 140 take up the same amount of vertical space within the overall device, which direction they extend to/from would still utilize the exact same amount of space, which to put it in terms of the arguments, if the skilled artisan were to simply reverse their location, not only would the contacts function exactly as previously disclosed, but they would still take up the exact same amount of space which would require negligible thought into the redesign on the part of the skilled artisan. In the alternate, Cross still teaches spring-loaded contact pins (80) and mentions at paragraph [0089] that the skilled artisan is well within the scope of the invention to ultimately create other embodiments from a combination of the components and embodiments present, which would at a minimum be obvious to try given the ability to rearrange the embodiments as mentioned above. “Obvious to try” is simply referring to the configuration of the contacts of 50 and 140 (protruding, recessed, flush) found within Cross, not a near unlimited number of electrical connection types found across all of H01R (for clarification based on previous arguments). 
To further show specifically how one could accomplish the above rearrangement of parts, Fan teaches such a connection between a readout device and a module unit (Figure 5). Fan teaches a pin assembly for an electrical connection between an electrical readout unit and the module unit (spring contact 31 in module unit 1-2, connecting to electronic readout 4, see Figure 5, where the readout unit includes corresponding contacts at 41). Given the clear suggestion that the contacts of Cross (at 50) can be either protruding or recessed with corresponding contacts that mate with them ([0061]-[0062] which indicates that either contacts on the electronic readout device or those on the module units can be protruding), and that Cross shows that contacts 50 can be made of pins or leaf spring contacts ([0058] suggesting it could certainly be reversed in order for the module unit’s contacts to reach the recessed contacts 50 on the electronic readout device; [0061] mentioned previously is what details the actual reversal), and that Cross shows spring-loaded contact pins 80 as generally known, it would have been obvious to the skilled artisan to rearrange the electrical contacts (spring loaded) as shown by Fan with the contacts of Cross as predictable results would have ensued (allowing for electrical contact to be made between the two sets of contacts). 
Regarding claim 75, Cross teaches an O-ring seal around the electrical module that engages the housing of the readout device when the module unit is fully engaged with the housing of the readout device to prevent the-ingress of fluid (both elements 78 in Figures 2 show such a feature for protecting the electrical components, see also elements 42 and 169 in Figures 14-15 and 20 respectively; it should be noted that in Cross element 42 and 140 are reversed in the disclosure when compared to the figure, one is a seal and the other is a deformable contact). 
Regarding claim 77, Cross teaches the module unit further comprises a waterproof seal that isolates the at least one resiliently deformable contact to prevent the ingress of fluid (Figure 14 elements 42 and 140). 
Regarding claim 78, Cross teaches that the waterproof seal surrounds the electrical module unit (seals at 78, see above for additional detail; see also elements 42/142 around contact 140 via Figure 14 and 168 of Figure 20).
Regarding claim 79, Cross teaches that the waterproof seal surrounds each of the at least one resiliently deformable contact (Figures 14-15 elements 42 and 140, again the embodiment at Figure 2 elements 78 and contact 58 also meet this limitation, see also elements 168 as per Figure 20, where “each” of “at least one” can still simply be one in total as is shown in Figure 20). 
Regarding claim 80, Cross teaches that the waterproof seal is a compression seal configured such that mechanical engagement of the readout device by the module unit compresses the waterproof seal against the housing of the readout device (element 78 and [0049] which describes the seal as one that compresses upon contact, see also elements 42 and 168 which are also seals located in the same place, see Figures 14-15, 20 that interact with the opposing readout device housing surface). 
Regarding claim 81, Cross discloses that the mechanical module unit comprises a cradle that slidably engages the housing of the readout device (element 120, see Figures 14-15).
Regarding claim 83, Cross as modified by Fan disclose the recited elements, see contents of rejected claim 72 above.
Regarding claim 86, with the rationale and motivation from rejected claims 72 and 74 above, Cross teaches the resiliently deformable element above, and inherently includes a contact point at the tip of the contact.
Regarding claim 88, see contents of rejected claim 75 above.
Regarding claim 90, see contents of rejected claim 81 above.
Claims 76, 84-85, and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Fan, and in further view of Hugh et al. US Publication 2011/0021937 (hereinafter Hugh).
Regarding claim 76, Cross teaches that the electrical module unit includes a of resiliently deformable contacts arranged within the O-ring (Figure 2 seal 78 around contacts 58 where the contacts are known art equivalents of each other; see also seals at 42/142 and 168; where the term O-ring is simply considered a deformable gasket in a circular shape), however in no single embodiment are the plurality of deformable contacts all within a single O-ring/gasket. In Figure 2 the contacts 58 are all within a single gasket however they are not mentioned as being specifically deformable, in Figure 17A the contacts are all resiliently deformable but they have individual O-rings, in Figure 3A there is a single O-ring around a plurality of contacts however the placement of the contacts is wrong, and in Figure 14 there is technically “at least one resiliently deformable contact at 140 however it is technically only one contact with one gasket. Though [0089] mentions the embodiments are combinable, and though the skilled artisan sees these as clear art recognized equivalents of each other Hugh already teaches the exact claimed subject matter at element 26. Given it would have been obvious solely in light of Cross, it would have been further obvious to the skilled artisan before the effective filing date to utilize the individual contacts as taught by Hugh with the device of Cross as they are art recognized equivalents of each other and would have produced predictable results (transmission of obtained ECG signals form the electrodes to the readout device). It should continue to be noted that the embodiments of Cross are fully interchangeable as per [0089] given their minor changes in design choice.
Regarding claim 84, Cross discloses  a readout device that includes a housing (Figure 15 elements 10 and 52) having a mechanical module unit for mechanical engagement with the mechanical module unit connected to the patch (elements 146 which engage with elements 144 of the module unit); and an electrical module unit for electrical engagement with the electrical module unit connected to the patch (element 50), but is silent on the amplification and filtering processes (though these are required for processing an ECG signal as is very well-known in the art) as well as a battery (again though not detailed is all but required on a portable monitoring unit of this nature).
Hugh teaches that the readout device is configured to amplify and filter at least one signal from the electrodes (circuitry 202 at [0063] which mentions filtering and amplifying the ECG signal), includes an electrical power source for storing and providing electrical power to the readout device (abstract, [0051] which details a rechargeable battery within the housing 30), and additionally mentions the details of the readout device as mentioned above. It would have been obvious to the skilled artisan before the effective filing date to utilize the internal components of the readout device as taught by Hugh with the device of Cross as predictable results would have ensued (ability to function as claimed by Cross who mentions processing ECG signals; these components are required to process ECG signals).
Regarding claim 85, Cross discloses that the at least one resiliently deformable contact is configured to contact a connection on the electrical module unit of the readout device when the module unit is fully engaged with the housing of the readout device (element 140 is deformable and will contact the contacts of the readout device at contacts 50, see Figures 14-15).
Regarding claim 89, see contents of rejected claim 76 above.
Claims 82 and 91-93 are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Fan, and in further view of Beck US Publication 2011/0028822 (hereinafter Beck).
Regarding claim 82 Cross is silent on the module including a magnet. Beck teaches a mechanical module unit that comprises a magnet or ferromagnetic material (elements 26). It would have been obvious to the skilled artisan before the effective filing date to utilize the magnets as taught by Beck with the device of Cross in order to allow for quick replacement or the module unit in between use or to allow for faster removal of it for further processing or charging (of the battery).
Regarding claim 91, see contents of rejected claim 82 above.
Regarding claim 92, see contents of rejected claim 77 above.
Regarding claim 93, see contents of rejected claim 80 above. 
Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. 
The Applicant is correct in that there are over 100,000 US patents that disclose electrical connections of some nature, however the Examiner was simply referring to the finite number of ways the configurations and embodiments of Cross could possibly have been oriented. The Applicant has overcomplicated the issue, and is unreasonably including electrical connectors within a device such as Cross that would never work. The finite number of options is referring to the configuration of the contacts of Cross, (male and female contacts, and in some instances flush). The general concept is a male contact (pin) extends from a first surface to electrically interface with a second contact on an opposing second surface. The second contact in this example can either be flush or recessed as is shown in Cross. However, the orientation in this configuration can just as easily be reversed where the first above mentioned contact is recessed or flush with the second contact on the opposing second surface protruding outward in order to contact the first contact. They would work equally well and take up the same overall vertical space in the device. The finite options in this type of configuration is incredibly straightforward consisting of a male contact paired with a female contact with one protruding and one being recessed, or vice versa. This are only two options with a possible third of a protruding male contact coupling to a second flush contact. This is possible of course; however, it is far less reliable than the male/female combination which also aids in alignment and mechanical stability as the one contact cannot move outside of the other’s recess. So, the total of reasonable options, with the clear context provided for by Cross as per previously mentioned paragraph [0061] leaves the skilled artisan with up to three options for the configuration, not over 100,000 as the Applicant is arguing. This point was argued previously and remains unpersuasive (see section in Response to Arguments under “reengineering”. 
As per the arguments on page 7, pertaining to a spring loaded pin being originating from either module, this is also ultimately unpersuasive. Paragraph [0058] details the contacts can be pins or spring loaded (leaf spring contacts), and [0061] provides that the contacts at 50 can be recessed, flush, or protruding (meaning contacts at 140 would need to be complimentary as detailed above). If the contacts at 50 are recessed as disclosed, the only way the contacts 140 of Cross can meet them is they themselves are protruding to some extent otherwise there would be a gap preventing electrical transmission. 
In response to applicant's argument that Fan is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Fan relates to the problem to be solved of mating two electrical contacts between two electrical components within a device by use of the same type of electrical contacts that Cross utilizes. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794